IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                    RENDERED: AUGUST 26 2021
                                                        NOT TO BE PUBLISHED


               Supreme Court of Kentucky
                                 2020-SC-0285-MR

 SHAWN TIGUE                                                           APPELLANT


                    ON APPEAL FROM COURT OF APPEALS
 V.                          NO. 2019-CA-1623
                    BELL CIRCUIT COURT NO. 03-CR-00082


 HONORABLE ROBERT V. COSTANZO,                                          APPELLEE
 JUDGE, BELL CIRCUIT COURT

 AND

 COMMONWEALTH OF KENTUCKY                              REAL PARTY IN INTEREST


                   MEMORANDUM OPINION OF THE COURT

                                    AFFIRMING

       This case is an appeal of the simultaneous denial of a writ of prohibition

and a writ of mandamus by the Court of Appeals. Shawn Tigue (Tigue), the

Appellant, petitions this Court to grant both writs, holding double jeopardy

bars the Commonwealth of Kentucky (Commonwealth), the Real Party in

Interest, from retrying Tigue and to also force the trial court to enter a new

judgment dismissing the murder charge. The Court of Appeals denied the

writs, finding that Tigue’s claim to a writ of prohibition failed on its merits,

while his claim to a writ of mandamus failed due to Tigue’s failure to demand

the trial court enter a new order pursuant to this Court’s previous decision.

       For the following reasons, we affirm.
                               I. PROCEDURAL HISTORY

      The underlying facts of this case are not necessary for the issues

presented in this appeal. However, a summary of the procedural history of

Tigue’s case is required.

      At the very beginning of this case, Tigue entered a guilty plea. After the

initial guilty plea, Tigue requested the guilty plea be withdrawn. Despite this

request, Tigue’s counsel did not file a motion to withdraw the guilty plea.

Accordingly, this court ruled Tigue’s counsel was ineffective by failing to file the

motion. Commonwealth v. Tigue, 459 S.W.3d 372, 399 (Ky. 2015). The case was

remanded back to the trial court.

      On remand, Tigue decided he wanted a jury trial. A jury convicted Tigue

of murder, first-degree burglary, second-degree possession of a controlled

substance, third-degree possession of a controlled substance, and possession

of a controlled substance not in its original container. Tigue was sentenced to

life without the possibility of parole for the murder conviction. He also received

20 years for the remaining convictions.

      The case came up to this Court on appeal. On November 1, 2018, we

vacated the murder conviction for several evidentiary errors, remanding the

murder charge to the trial court. Tigue v. Commonwealth, 600 S.W.3d 140 (Ky.

2018). The remaining convictions were affirmed.

      Using this Court’s decision, Tigue, acting pro se, proceeded to file an

original action under CR1 76.36, petitioning the Court of Appeals for a writ of


      1   Kentucky Rules of Civil Procedure

                                              2
prohibition to bar the retrial of his murder charge and a writ of mandamus to

force the trial court to enter a new judgment dismissing the murder charge. On

February 13, 2020, the Court of Appeals issued an order denying both writs,

holding Tigue’s petitions for a writ of prohibition and writ of mandamus failed

on their merits.

      Tigue appealed as a matter of right. We now review.

                                  II. ANALYSIS

      The issuance of a writ is an extraordinary remedy. Allstate Prop. & Cas.

Ins. Co. v. Kleinfeld, 568 S.W.3d 327, 331 (Ky. 2016). As explained in Southern

Financial Life Insurance. Co. v. Combs:

         [C]ourts are decidedly loath to grant writs as a specter of
         injustice always hovers over writ proceedings. This specter is
         ever present because writ cases necessitate an abbreviated
         record which magnifies the chance of incorrect rulings that
         would prematurely and improperly cut off the rights of
         litigants.

413 S.W.3d 921, 925 (Ky. 2013) (Internal citations and quotations omitted).

Thus, this Court has a two-class analysis in writ cases.

         Writ cases are divided into two classes, which are
         distinguished by whether the lower court allegedly is (1) acting
         without jurisdiction (which includes beyond its jurisdiction),
         or (2) acting erroneously within its jurisdiction . . . When a
         writ is being sought under the second class of cases, a writ
         may be granted upon a showing . . . that the lower court is
         acting or is about to act erroneously, although within its
         jurisdiction, and there exists no adequate remedy by appeal or
         otherwise and great injustice and irreparable injury will result
         if the petition is not granted.

Id. at 926. Both of Tigue’s allegations fall within the second class of writ.




                                          3
      “[U]ltimately, the decision whether or not to issue a writ of prohibition is

a question of judicial discretion. So, review of a court’s decision to issue a writ

is conducted under the abuse-of-discretion standard. That is, we will not

reverse the lower court’s ruling absent a finding that the determination was

arbitrary, unfair, or unsupported by sound legal principles.” Appalachian

Racing, LLC v. Commonwealth, 505 S.W.3d 1, 3 (Ky. 2016) (Internal citations

and quotations omitted).

      In his petition for a writ of prohibition, Tigue contends a retrial of his

murder charge in the trial court would be a violation of KRS 505.020, 505.030,

and double jeopardy. Tigue’s argument is based upon the unfounded belief that

our opinion, Tigue v. Commonwealth, 600 S.W.3d 140 (Ky. 2018), rendered in

his direct appeal, was a dismissal because we determined the evidence of

Tigue’s guilt on murder was insufficient. Tigue further argues in affirming the

burglary charge, this Court implied acquittal of the murder charge since

admitting guilt to the burglary charge was Tigue’s affirmative defense to his

murder charge. Since “there is not an adequate remedy on appeal where a

defendant contends that double jeopardy would bar a second trial following

either acquittal or conviction,” a writ of prohibition is possible to vindicate the

type of claim made by Tigue. Dunn v. Maze, 485 S.W.3d 735, 742 (Ky. 2016).

However, the Court of Appeals correctly noted Tigue’s claim fails on its merits.

      KRS 505.020, in relevant part, states:

         When a single course of conduct of a defendant may establish
         the commission of more than one (1) offense, he may be
         prosecuted for each such offense. He may not, however, be
         convicted of more than one (1) offense when:
                                         4
             ...
             (b) Inconsistent findings of fact are required to establish
         the commission of the offenses[.]

KRS 505.030, in relevant parts, provides a prosecution is barred by a former

prosecution if the former prosecution resulted (1) in acquittal, (2) in a

determination that there was insufficient evidence to warrant a conviction, or

(3) the former prosecution was terminated by an order or judgment which

required a determination inconsistent with any fact or legal proposition

necessary to a conviction in the subsequent prosecution. Concerning double

jeopardy, this Court has held:

         The Double Jeopardy Clause of the Fifth Amendment provides
         that no person shall be “subject for the same offense to be
         twice put in jeopardy of life or limb [.]” U.S. Constitutional
         amend. V; see also Ky. Const. § 13 (“No person shall, for the
         same offense, be twice put in jeopardy[.]”). The Fifth
         Amendment applies to the states through the Fourteenth
         Amendment. Further, the Fifth Amendment and Section 13 of
         the Kentucky Constitution are “identical in the import of their
         prohibition against double jeopardy.”

Cardine v. Commonwealth, 283 S.W.3d 641, 645 (Ky. 2009) (internal citation

omitted).

      Tigue remains adamant that double jeopardy applies, and he cannot be

retried on his murder charge. This is simply not the case. In our opinion, we

reversed Tigue’s murder conviction but affirmed the burglary and all other

convictions, holding the errors, relating to all but the murder charge, were

harmless since Tigue presented no argument to the contrary. Tigue, 600

S.W.3d at 170. As part of his defense to the murder charge, Tigue admitted to

committing other crimes, including burglary. Id. In our opinion, we opined “the

                                         5
Commonwealth has not identified much evidence on [the murder] charge apart

from his confession and Tigue’s possession of the shotgun.” Id. This statement,

in part, explained why the evidentiary errors of the trial court were not

harmless regarding the murder charge. However, we never made a holding that

there was insufficient evidence for the murder charge. Rather, we held the

admission and exclusion of certain testimony and the trial court’s

mischaracterization of the missing evidence were errors affecting Tigue’s

murder conviction.

      In our opinion, we actually anticipated a retrial of the murder charge,

stating “[o]n remand, the trial court should reevaluate Dr. Frunkin’s testimony

considering the analysis provided in this opinion and the consideration that

Justice Cunningham has outlined in his concurring opinion in this case and

redetermine its admissibility under KRE 702, 401, and 403.” Id. at 164

(emphasis added). Double jeopardy does not apply to Tigue’s case and, as a

result, his petition for a writ of prohibition fails.

      Tigue’s petition for a writ of mandamus requests the trial court be

compelled to enter the “new judgment” as ordered by this Court in our prior

opinion, which, in relevant part, states:

         We must reverse so much of the final judgment as reflects
         Tigue’s murder conviction and resulting sentence. The
         judgment of conviction and sentence for the other crimes
         stand. Accordingly, we remand this case to the trial court for
         entry of a new judgment and further proceedings with this
         opinion.

Id. at 171. It is clear we were directing the trial court to enter a new judgment

pertaining to only the other convictions and omitting the murder conviction.
                                           6
      “Mandamus is a proper remedy to compel an inferior court to adjudicate

on a subject within its jurisdiction where the court neglects or refuses to do

so[.]” Kaufman v. Humphrey, 329 S.W.2d 575, 576 (Ky. 1959). “[I]t is the legal

duty of the respondent to do that which it is sought to compel him to do, and

that he has upon proper application refused to perform that duty.” Gordon v.

Morrow, 218 S.W. 258, 266 (Ky. 1920). Upon a review of the record, there is no

showing that Tigue has ever moved the trial court to enter a new judgment on

the other convictions. As such, granting Tigue a writ of mandamus would not

be proper.

      We reiterate that granting a writ is an extraordinary remedy and should

only be granted when a writ of prohibition or a writ of mandamus meets the

strict requirements listed above. In this case, Tigue’s petitions for writ both

failed on their merits. We hold the Court of Appeals correctly held Tigue was

not entitled to either writ.

                                 III. CONCLUSION

      For the forgoing reasons, we affirm the Court of Appeals and deny the

writ of prohibition and the writ of mandamus.

      All sitting. All concur.




                                         7
COUNSEL FOR APPELLANT:

Shawn Tigue


COUNSEL FOR APPELLEE:

Hon. Robert Vincent Costanzo


COUNSEL FOR REAL PARTY IN INTEREST:

Daniel J. Cameron
Attorney General of Kentucky

Leilani Karin Marie Martin
Assistant Attorney General
Office of the Attorney General




                                 8